— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 1, 1999 (People v Means, 262 AD2d 334 [1999]), affirming a judgment of the Supreme Court, Richmond County, rendered October 21, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.E, Leventhal, Hinds-Radix and Maltese, JJ., concur.